ORDER
The opinion, filed October 3, 1988, is to be amended as follows:
In the second paragraph of the second column on page 91, add an additional closed parentheses mark immediately before the period at the end of the paragraph.
In the fourth paragraph of the second column on page 91, delete the quotation marks at the beginning and at the end of this sentence: “In reviewing the directed verdict in this case, we must take as true the evidence Samarzia offered concerning discriminatory attitudes towards him based on age.”